COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00393-CR
                             NO. 02-16-00394-CR


EX PARTE BRADLEY HAROLD
ANDREWS


                                    ----------

      FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY
        TRIAL COURT NOS. CR-2010-06240-A, CR-2010-06241-A

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      This is an appeal from the trial court’s order dismissing Appellant Bradley

Harold Andrews’s second application for writ of habeas corpus. See Tex. Code

Crim. Proc. Ann. art. 11.09 (West 2005).

      A jury convicted Andrews of two counts of assault family violence arising

from the same criminal episode, and after an agreement between Andrews and

the State, the trial court sentenced Andrews to 360 days’ confinement in each

case and ordered the sentences to run concurrently.        This court dismissed

      1
       See Tex. R. App. P. 47.4.
Andrews’s appeals from his convictions because he waived his right to appeal as

part of his punishment bargain with the State. See Andrews v. State, Nos. 02-

12-00136-CR, 02-12-00137-CR, 2012 WL 1868736, at *1 & n.2 (Tex. App.—Fort

Worth May 24, 2012, no pet.) (mem. op., not designated for publication).

      This court also affirmed the trial court’s denial of Andrews’s first application

for writ of habeas corpus. See Ex parte Andrews, Nos. 02-13-00139-CR, 02-13-

00140-CR, 2014 WL 1257289, at *3 (Tex. App.—Fort Worth Mar. 27, 2014, no

pet.) (mem. op., not designated for publication). In his first application, Andrews

argued that he had received ineffective assistance of counsel at trial, that the trial

court had violated his right to make bail prior to trial, and that the district

attorney’s office had elicited false testimony from witnesses at trial. See id.

      In his second writ and in his appeal before this court now, Andrews argues

that he was coerced into signing his punishment agreement; that his counsel was

ineffective at trial by coercing him into signing the agreement; and that the trial

court abused its discretion by accepting the agreement.            He also alleges

prosecutorial misconduct. In dismissing his second application, the trial court

concluded that Andrews had “not stated in his motion that since his first

application for writ of habeas corpus, important testimony has been obtained

which was not in his power to produce in his previous application.” See Tex.

Code Crim. Proc. Ann. art. 11.59 (West 2011).

      Article 11.59 of the Texas Code of Criminal Procedure requires that in

order to obtain the writ of habeas corpus in a subsequent application, an


                                          2
applicant must state in a motion “that since the hearing of his first motion

important testimony has been obtained which . . . was not in his power to

produce at the former hearing.” Id.

      Nowhere in Andrews’s second application or in his appeal to this court

does he make the argument that important testimony has been obtained that was

not in his power to produce during his first application. Because Andrews did not

meet the requirements of article 11.59, the trial court did not err by dismissing his

second application for writ of habeas corpus. Id.; see Easley v. State, No. B14-

9200137-CR, 1992 WL 218361, at *2 (Tex. App.—Houston [14th Dist.] Sept. 10,

1992, pet. ref’d) (“[T]he motion failed to comply with the mandatory requirements

of article 11.59 of the Texas Code of Criminal Procedure.”); see also Ex parte

Tavakkoli, No. 09-14-00358-CR, 2015 WL 993654, at *3 (Tex. App.—Beaumont

Mar. 4, 2015, pet. ref’d) (holding that trial court did not err by denying application

based on applicant’s failure to comply with article 11.59) (mem. op., not

designated for publication). We affirm the trial court’s judgments.



                                                    /s/ Bill Meier
                                                    BILL MEIER
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 30, 2017



                                          3